UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                               :
 MANSOOR HAMOUD HADWAN,                        :
                                               :           17cv578
                      Plaintiff,               :
                                               :           MEMORANDUM & ORDER
                -against-                      :
                                               :
 UNITED STATES DEPARTMENT OF                   :
 STATE, et al.                                 :
                                               :
                      Defendants.              :
                                               :
                                               :

WILLIAM H. PAULEY III, Senior United States District Judge:

              Defendants move to dismiss the claims against Defendant Special Agent David

Howell of the Diplomatic Security Service within the United States Department of State (“Agent

Howell”) in this Administrative Procedures Act (“APA”), Declaratory Judgment Act, and Bivens

action. For the reasons that follow, the claims against Agent Howell are dismissed.

                                       BACKGROUND

              Hadwan was born in Yemen but acquired United States citizenship at birth

because his father—Hamoud Hadwan—was a United States citizen. (Third Am. Compl., ECF

No. 81 (“Compl.”), ¶ 21.) In June 2013, Hadwan travelled to Yemen to apply for immigration

benefits for his family. (Compl. ¶ 25.) While at the United States Embassy in Sana’a, Yemen

(the “Embassy”), Agent Howell interrogated Hadwan and purportedly coerced him to sign a

statement affirming that Hamoud Hadwan was not his biological father. (Compl. ¶¶ 28-31.) As

a result of that statement, Embassy officials confiscated his passport. (Compl. ¶ 25.) In March

2014, the Department of State revoked Hadwan’s passport on the grounds that it was

fraudulently obtained. (Compl. ¶ 37.) The Department of State then conducted a revocation
hearing in the United States, but because Hadwan was denied a limited validity passport, he was

unable to attend. (Compl. ¶¶ 38-40.)

                   In January 2017, Hadwan brought this lawsuit as a mandamus and APA action.

(See ECF No. 1.) On July 24, 2018, this Court denied Hadwan’s motion to supplement the

administrative record. (ECF No. 40.) Accordingly, Hadwan amended his Complaint in

November 2018, adding Agent Howell as a Defendant and asserting, inter alia, a claim against

him under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). (ECF No.

50.) In that Second Amended Complaint, Hadwan did not specify whether Agent Howell was

sued in his individual or official capacity. Hadwan never served the Second Amended

Complaint on Agent Howell. During a May 2019 pre-motion conference, this Court warned

Hadwan’s counsel that there were service, relation back, and personal jurisdiction issues with

respect to the claims against Agent Howell. (See May 7, 2019 Conference Tr., ECF No. 79

(“Tr.”) at 5-8.)

                   On July 3, 2019, Hadwan filed his Third Amended Complaint, which removed the

mandamus claim and asserted APA and Declaratory Judgment Act claims against all Defendants

(including Agent Howell) and a Bivens claim against Agent Howell. In support of his claims,

Hadwan alleges that the Embassy had a practice of illegally confiscating passports. (Compl.

¶¶ 44-65.) To date, Agent Howell has not been served.

                                            DISCUSSION

                   The Government moves to dismiss all claims against Agent Howell. It highlights

a cornucopia of infirmities with Hadwan’s claims, including that Hadwan: (1) only sued Agent

Howell in his official capacity; (2) does not seek money damages, which is the only relief

available under Bivens; (3) still has not served Agent Howell in his individual or official



                                                  2
capacity; and (4) cannot assert APA claims against Agent Howell because he did not take final

agency action. The Government further argues that Hadwan should not be given leave to replead

because any amendments would be futile. Hadwan’s primary counterargument is that the

Government lacks standing to move to dismiss claims brought against Agent Howell.

                As a threshold matter, the Government has standing. The Government appeared

for Agent Howell in his official capacity—the only capacity in which he has been sued,

according to the Third Amended Complaint—and it obtained representation authority to the

extent there are claims against him in his individual capacity. (See Compl. ¶ 11 (“Howell . . . is

sued in his official capacity.”); Defs.’ Reply Mem. of Law, ECF No. 90 (“Reply”), at 3 n.3

(“This Office has also received the necessary representation authority to represent Agent Howell

in his individual capacity . . . .”).) Accordingly, this Court addresses the merits of the

Government’s motion.

I.     Bivens

                The Bivens claim fails for a variety of reasons. As discussed, the Third Amended

Complaint explicitly sues Agent Howell only in his official capacity—a death knell to a Bivens

claim. (Compl. ¶ 11.) This infirmity is a matter of subject matter jurisdiction and requires

immediate dismissal:

       [A Bivens] action . . . must be brought against the federal officers involved in
       their individual capacities. Under the doctrine of sovereign immunity, an action
       for damages will not lie against the United States absent consent. Because an
       action against a federal agency or federal officers in their official capacities is
       essentially a suit against the United States, such suits are also barred under the
       doctrine of sovereign immunity, unless such immunity is waived. Therefore, to
       the extent that [plaintiff]’s claims constituted a Bivens action against [the
       individual] defendants in their official capacities, they were properly dismissed
       for want of subject matter jurisdiction.

Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 510 (2d Cir. 1994) (citations and

quotation marks omitted); see also Zherka v. Ryan, 52 F. Supp. 3d 571, 578 (S.D.N.Y. 2014)
                                                  3
(“Thus, claims against federal employees acting in their official capacities will be dismissed

outright, but claims against federal officials acting in their individual capacities will be evaluated

on the merits.”); Vidurek v. Miller, 2014 WL 901462, at *5 (S.D.N.Y. Feb. 27, 2014) (“To the

extent plaintiffs assert claims under Bivens . . . against the IRS or the individual Federal

Defendants in their official capacities, such claims are barred by sovereign immunity and the

Court is thus without subject jurisdiction over them.”). And, notably, because this is a matter of

subject matter jurisdiction, whether the Government has standing is irrelevant. 1

                  Hadwan’s primary counterargument is that sovereign immunity is lifted under

Larson v. Domestic & Foreign Commerce Corp., 337 U.S. 682 (1949), because Agent Howell’s

conduct went beyond the scope of his official authority and was thus ultra vires. Hadwan’s

counsel fails to explain how Larson applies to his Bivens claim. And, in any event, Hadwan’s

counsel makes no mention of how Agent Howell’s conduct was ultra vires in the Third Amended

Complaint and explicitly pleads that Agent Howell is sued in his official capacity. As such, this

Court lacks subject matter jurisdiction over the Bivens claim.

                  Moreover, any amendments would be futile (and even if this Court could exercise

jurisdiction, the Bivens claim would still be dismissed). First, Hadwan does not seek money

damages in the Third Amended Complaint, and that is the only relief available under Bivens.

See Higazy v. Templeton, 505 F.3d 161, 169 (2d Cir. 2007) (“The only remedy available in a

Bivens action is an award for monetary damages from defendants in their individual

capacities.”). Hadwan’s argument that his general request for “costs and fees” and “all other


1
          Hadwan counters that the mere fact that he brought a Bivens claim implies that he sued Agent Howell in
his individual capacity. This argument is meritless, given that it would apply to every Bivens action and courts
routinely dismiss Bivens claims brought against defendants only in their official capacities. See Williams, Scott &
Assocs., LLC v. United States, 2019 WL 2867017, at *7 (S.D.N.Y. July 3, 2019) (dismissing Bivens claim brought
against defendants in official capacities); Rivera v. Fed. Bureau of Prisons, 368 F. Supp. 3d 741, 744 (S.D.N.Y.
2019) (“Magistrate Judge . . . correctly found that Plaintiff’s Bivens claims against BOP and against Mitchell in her
official capacity should be dismissed.”); Zherka, 52 F. Supp. 3d at 578; Vidurek, 2014 WL 901462, at *5.

                                                          4
relief this court may deem just and proper” is farfetched. Hadwan’s counsel will not be

permitted to file a barebones pleading and then seek refuge by asking this Court to read in claims

for money damages from catchall phrases tucked into the end of his Third Amended Complaint.

See Kortright Capital Partners LP v. Investcorp Investment Advisers Ltd., 327 F. Supp. 3d 673,

688 (S.D.N.Y. 2018) (“[J]udges are not like pigs, hunting for truffles buried in the record.”

(quotation marks omitted)). Second, Hadwan has still not served Agent Howell and has failed to

inform this Court of any efforts he made to do so, despite discussion about service issues at the

May 2019 pre-motion conference. Accordingly, even if Agent Howell were sued in his

individual capacity and Federal Rule of Civil Procedure 4(f) governed—which is dubious given

the explicit language regarding official capacity in the Third Amended Complaint—Hadwan has

not made a diligent effort to serve Howell. Almost a year has gone by since Agent Howell was

added to this action, and Rule 4(f) “does not give litigants an unlimited time in which to

complete service.” In re Crysen/Montenay Energy Co., 166 B.R. 546, 553 (S.D.N.Y. 1994).

               Third, a Bivens claim would be untimely. Hadwan concedes in his opposition

brief that the Bivens action would have accrued in June 2013—when Howell interrogated

Hadwan—and that a three-year statute of limitations applied. (See Pl.’s Resp. in Opp’n to Defs.’

Mot. to Dismiss, ECF No. 89, at 6-7.) But this action was brought in January 2017—well after

the three-year statute of limitations expired. See Chin v. Bowen, 833 F.3d 21, 23-34 (2d Cir.

1987). Thus, even if the Bivens claim related back to the filing of the original complaint—which

is doubtful—it would still be untimely. Fourth, and finally, Hadwan’s counsel completely fails

to address the jurisdictional concerns cited by this Court at the May 2019 pre-motion conference

and raised by the Government in its motion. Agent Howell does not reside in New York and




                                                 5
none of the alleged conduct occurred in or was directed at New York. Accordingly, the Bivens

claim is dismissed with prejudice.

II.     APA and Declaratory Judgment Act Claims

               The Government also argues that the APA claims against Agent Howell should be

dismissed because he is not a proper party. The Government is correct. APA claims may only

be brought “against the United States, the agency by its official title, or the appropriate officer.”

5 U.S.C. § 703. In “applying that provision, courts have dismissed APA claims brought against

those whose conduct, while underlying the actions ultimately being challenged, were not

themselves final agency action[s] subject to judicial review.” N.Y. Immigration Coalition v.

U.S. Dep’t of Commerce, 2018 WL 4292673, at *2 (S.D.N.Y. Sept. 7, 2018) (quotation marks

omitted). Here, the APA claims all relate to the revocation of Hadwan’s passport. And while

Agent Howell may have interrogated Hadwan, that merely constitutes conduct “underlying the

actions ultimately being challenged,” not final agency action. N.Y. Immigration, 2018 WL

4292673, at *2; see Brezler v. Mills, 220 F. Supp. 3d 303, 306 n.1 (E.D.N.Y. 2016). Indeed,

Agent Howell played no role in the actual revocation of Hadwan’s passport. Hadwan’s only

counterargument—which he does not support with any case law—is that Howell’s actions led to

the passport revocation. But that argument fails to address the rule set forth in N.Y. Immigration

Coalition. Accordingly, the APA claims against Howell should be dismissed.

               Moreover, the Government argues that all claims—namely, the APA and

Declaratory Judgment Act claims—should be dismissed because Agent Howell has not been

served. Once again, the Government is correct. It has been almost a year since Agent Howell

was added to this action and he has still not been served. Moreover, Hadwan has not informed

this Court of any efforts at service. Accordingly, the Declaratory Judgment Act claim and the



                                                  6
APA claims—for this additional reason—are dismissed with respect to Agent Howell. See Fed.

R. Civ. P. 4(i)(2); Fed. R. Civ. P. 12(b)(5).

                                          CONCLUSION

               For the foregoing reasons, Howell’s motion to dismiss is granted. The Clerk of

Court is directed to terminate the motion pending at ECF No. 85 and to terminate Agent Howell

from the docket. The parties are directed to appear for a status conference on October 31, 2019

at 3:30 p.m.

Dated: October 3, 2019
       New York, New York




                                                7
